        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

                                                            C.A. NO.:

 IN THE MATTER OF ADRIATIC MARINE,                          SECTION:
 LLC, AS THE OWNER OF THE M/V
 CARIBOU, PETITIONING FOR                                   JUDGE:
 EXONERATION FROM AND/OR
 LIMITATION OF LIABILITY                                    DIVISION:

                                                            MAGISTRATE JUDGE:

                          VERIFIED COMPLAINT OF LIMITATION

         The Complaint of Adriatic Marine, LLC (hereinafter “Limitation Petitioner”), as owner of

the M/V CARIBOU (sometimes referred to herein as the “Vessel”), in a civil and maritime cause

of action for exoneration from or limitation of liability pursuant to 46 U.S.C. § 30501, alleges upon

information and belief as follows:



         This is a cause of admiralty and maritime jurisdiction under 28 U.S.C. §1333, as hereinafter

more fully appears, brought under Rule 9(h) of the Federal Rules of Civil Procedure and Rule F

of the Supplemental Rules for Certain Admiralty & Maritime Claims.



         Venue is proper under Rule F(9) because the Vessel is within this District.



         At all times hereinafter mentioned, Limitation Petitioner was the owner of the M/V

CARIBOU.



         The M/V CARIBOU is an offshore supply vessel built in 2015. At the time of the incident

outlined below, her principal dimensions were 220 feet in length and 48 feet in breadth.


{N4012626.1}                                      1
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 2 of 7




         Prior to and at all times hereinafter described, Limitation Petitioner exercised due diligence

to make and to maintain the Vessel in all respects seaworthy; and at all times hereinafter described,

the Vessel was, in fact, tight, staunch, strong, and fully and properly equipped, and manned, well

and sufficiently fitted with suitable engines, machinery, gear, tackle, apparel and appliances, and

in all respects seaworthy and fit and proper for the service in which the Vessel was engaged.



         On November 24, 2019, the M/V CARIBOU was working offshore, delivering cargo and

supplies to the Horn Mountain SPAR, which was working and located in the Mississippi Canyon

Block, off the coast of Louisiana, on the Outer Continental Shelf in the Gulf of Mexico, and within

the jurisdiction of this Honorable Court.



         On information and belief, a deckhand employed by Adriatic Marine, Dontrelle Davis

(“Davis”), allegedly sustained personal injuries to his body and person while the M/V CARIBOU

was unloading cargo to the Horn Mountain SPAR.



         This Limitation Petition is filed timely under Rule F(1) because it was filed within six

months of Davis’s alleged accident and because Adriatic Marine’s first notice of a potential claim

was receipt of a letter from counsel for Davis on December 9, 2019.



         On March 2, 2020, Davis filed suit in the Civil District Court, Parish of Orleans, State of

Louisiana, naming inter alia Adriatic Marine, Blake International Rigs, LLC, Pioneer Production,

Inc. and Oxy, Inc. as defendants.




{N4012626.1}                                       2
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 3 of 7




         Any and all injury, loss, destruction and damage arising out of or related to the above-

described operation was not caused or contributed to by any fault, negligence or lack of due care

on the part of the Limitation Petitioner or the Vessel, or any person in charge of the Vessel, or any

person for whom Limitation Petitioner was or is responsible.



         Besides the lawsuit initiated by Davis and a demand for defense and indemnity by Pioneer

Production Services, Inc., Limitation Petitioner is, as of this date, unaware of any other suits,

petitions, demands, unsatisfied claims of liens, or liens against the Vessel in connection with the

incident made the subject of this Complaint.



         The Limitation Petitioner is entitled to exoneration and/or limitation under the

circumstances.



         The incident, any physical damage, injuries, contingent losses and all other losses,

damages, expenses and costs resulting therefrom were caused and occurred without the privity or

knowledge of Limitation Petitioner.



         Limitation Petitioner has a reasonable basis upon which to believe it is possible that claims

have been and will be asserted and prosecuted against it in amounts exceeding the value of the

Vessel and her pending freight.




{N4012626.1}                                      3
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 4 of 7




         The value of the Limitation Petitioner’s interest in the Vessel at the time of the incident

was $5,500,000 and pending freight of $0 at the time of the incident. Accordingly, the total value

of Limitation Petitioner’s interest in the Vessel and her pending freight is $5,500,000.



         In connection with this Limitation Complaint, Limitation Petitioner agrees to provide as

security for the benefit of all potential claimants, a Stipulation of Value in the amount of

$5,500,000, plus interest in the amount of 6% per annum from the date of said Stipulation, said

sum reflecting its interest in the Vessel, and its engines, gear, tackle, etc. and pending freight.

Limitation Petitioner claims entitlement to a credit for any sums previously paid or incurred with

respect to the incident.



         Should it later appear that Limitation Petitioner is or may be liable and that the amount or

value of its interest in the Vessel and its pending freight, as aforesaid, is not sufficient to pay all

losses in full, then all claimants shall be made to share pro rata in the aforesaid sum, saving to all

such claimants any rights of priority they may have as ordered by this Honorable Court, or as

provided by the aforesaid statutes, by the Federal Rules of Civil Procedure, the General Maritime

Law, and by the rules and practices of this Honorable Court.



         Limitation Petitioner claims exoneration from liability for any and all injuries, losses, or

damages occurring as a result of the aforesaid incident and for any and all claims therefore,

including but not limited to any claims asserted against Limitation Petition by Davis and any

potential claims asserted or potentially to be asserted by Pioneer Production Services, Inc. againt



{N4012626.1}                                      4
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 5 of 7



Adriatic Marine for defense, indemnity and/or otherwise. Limitation Petitioner alleges that it has

valid defenses thereto on the facts and on the law. Alternatively, Limitation Petitioner, without

admitting but affirmatively denying all liability, claims the benefit of the limitation of liability

provided for in 46 U.S.C. §§30501, et seq., and the various statutes supplemental thereto and

amendatory thereof, and to that end Limitation Petitioner deposits security for the benefit of

potential claimants with this Honorable Court.



         All and singular the premises are true and within the jurisdiction of the United States and

of this Honorable Court as an admiralty and maritime claim within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure.



         WHEREFORE, Limitation Petitioner, Adriatic Marine, LLC, prays that:

         1.     This Court issue an Order approving the Stipulation of Value deposited with the

                Court by Limitation Petitioner as security for the amounts of the value of Limitation

                Petitioner’s interest in the M/V CARIBOU, and its engines, gear, tackle, and freight

                for the voyage in question;

         2.     This Court issue a notice to all persons asserting claims with respect to which this

                Complaint seeks exoneration or limitation, admonishing them to file their

                respective claims with the Clerk of this Court and to serve on the attorneys for

                Limitation Petitioner a copy thereof on or before a date to be named in the notice,

                and that if any claimant desires to contest either the right to exoneration from or the

                right to limitation of liability, such person shall file and serve on the attorneys for




{N4012626.1}                                      5
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 6 of 7



               Limitation Petitioner an answer to this Complaint on or before the said date, unless

               his or her claim has included an answer, so designated;

         3.    This Court enjoin the further prosecution of any and all actions, suits, and

               proceedings already commenced and the commencement or prosecution thereafter

               of any and all actions, suits or proceedings, of any nature or description whatsoever

               in any jurisdiction against Limitation Petitioner and its underwriters, and/or against

               the Vessel, or property of Limitation Petitioner except in this action, to recover

               damages for or in respect of any loss, damage, or injury occasioned or incurred as

               a result of the aforesaid incident;

         4.    This Court adjudge that Limitation Petitioner, its employees, agent, representatives

               and underwriters are not liable to any extent for any injuries, losses or damages

               occurring as a result of the incident, or for any claim therefore in any way arising

               out of or resulting from the aforesaid incident;

         5.    The Court in this proceeding will adjudge that Limitation Petitioner and its

               underwriters are not liable to any extent for any injuries, losses or damages

               occurring as a result of the incident, or for any claim whatsoever in any way arising

               from or in consequence of the aforesaid incident, or if Limitation Petitioner and its

               underwriters shall be adjudged liable, then that such liability be limited to the

               amount or value of Limitation Petitioner’s interest in the Vessel and its pending

               freight, as aforesaid, at the end of the voyage on which it was engaged at the time

               of the incident, and that Limitation Petitioner and its underwriters be discharged

               therefrom upon the surrender of such interest, and that the money surrendered, paid

               or secured to be paid, as aforesaid, be divided pro rata according to the hereinabove



{N4012626.1}                                         6
        Case 2:20-cv-01488-CJB-KWR Document 1 Filed 05/20/20 Page 7 of 7



                mentioned statutes among such claimants as may duly prove and claim in

                accordance with the provisions of the Order hereinabove prayed for, saving to all

                parties any priorities to which they may be legally entitled, and that a decree may

                be entered, discharging both Limitation Petitioner and its underwriters from all

                further liability; and

         6.     Limitation Petitioner may have such other, further or different relief as may be just

                in the circumstances.



         This 20th day of May, 2020.



                                              Respectfully submitted:

                                              /s/ Hansford P. Wogan
                                              LANCE M. SANNINO (#29409)
                                              WILLIAM C. BALDWIN (#31613)
                                              HANSFORD P. WOGAN (#34825)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, Suite 4800
                                              New Orleans, LA 70170
                                              Telephone: (504) 582-8000
                                              Fax: (504) 582-8164
                                              lsannino@joneswalker.com
                                              wbaldwin@joneswalker.com
                                              fwogan@joneswalker.com

                                              Attorneys for Adriatic Marine, LLC




{N4012626.1}                                      7
